Citation Nr: 0637175	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-21 430	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.





ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 22, 2002 to 
December 17, 2002.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2005, the Board 
remanded the appellant's service connection claims for asthma 
and hypertension to the RO for additional development.  
Subsequently, the RO, in a July 2006 rating decision, granted 
service connection for hypertension.  The grant of service 
connection represents a complete grant of that benefit sought 
on appeal.  Thus, the Board does not have jurisdiction over 
the issue of hypertension.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997).  The remaining claim for 
service connection for asthma is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran's asthma was not noted on the service 
entrance examination.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's asthma existed prior to service.  

3.  Clear and unmistakable evidence demonstrates that the 
veteran's asthma did not permanently increase in severity 
during service.   


CONCLUSIONS OF LAW

1.  The appellant's asthma clearly and unmistakably existed 
prior to his entry into military service and the presumption 
of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 
1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.306(b) (2006).

2.  The appellant's preexisting asthma was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, March 
and December 2003 and January and May 2006 VA notice and duty 
to assist letters satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection for the disability at issue, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

Further, in compliance with the Board's December 2005 remand, 
the appellant was asked to identify any additional medical 
evidence.  The appellant did not respond to VA's December 
2005 letter with additional information.  Thus, the Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's claim, which VA has not 
obtained or made reasonable efforts to obtain and notes that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In July 2006, the 
appellant was examined and the examiner provided the 
requested etiology opinion.  In the same month, VA 
readjudicated the appeal and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's December 
2005 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a July 
2006 SSOC, the appellant was provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  

The Board finds that the evidence of record -- service and 
post-service records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The appellant contends that his pre-existing asthma condition 
was aggravated by his service during enlistment training.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
See Wagner v. Principi, 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  When considering the 
evidence, the Board has the authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Regarding the doctrine of presumption of soundness, a July 
2002 enlistment examination and medical history report filled 
out by the appellant fail to show that the veteran had a 
preexisting condition of asthma.  It follows that the 
appellant enjoys the presumption of soundness unless rebutted 
by clear and unmistakable evidence.  

The first prong of Wagner, supra can be shown by medical 
evidence.  Service medical records show that, one week into 
enlistment training, the appellant suffered from an asthma 
attack and, in November 2002, the appellant was placed on 
profile for asthma due to the shortness of breath.  The 
appellant's respiratory problems during physical training 
prompted Entrance Physical Standards Board (EPSBD) 
proceedings and a request for medical records from the 
appellant's private treatment provider, Homestead Hospital, 
was made.  The records revealed that prior to service, in 
December 1996, the appellant was admitted for an acute asthma 
attack.  Hospital records also show that the appellant had 
respiratory difficulties such as very poor aeration, 
bilateral wheezing and rhonchi, subcostal retractions, and an 
increased respiratory rate.  Further, records indicated that 
the appellant was a known asthmatic.  As a result, the EPSBD 
found that the appellant's asthma condition preexisted his 
service in the military and recommended him for discharge.  
The appellant signed a concurrence with EPSBD's findings.  
Based on the above evidence, the Board finds that, by clear 
and unmistakable evidence, the appellant's asthma condition 
existed prior to service and, thus, the first prong of 
Wagner, supra has been satisfied.

Next, to rebut the presumption of soundness, the veteran's 
asthma condition could not have been aggravated during 
service.  To this point, a July 2006 VA respiratory examiner 
opined that, based on the appellant's service and medical 
history, his asthma condition was stable and was not 
aggravated by service.  Thus, having shown by clear and 
unmistakable evidence that the appellant's asthma was not 
aggravated in service, the Board finds that the appellant's 
asthma was preexisting and the doctrine of presumption of 
soundness does not apply in this instance.

Nonetheless, the appellant's asthma condition could still be 
service connected if there is an increase in his disability 
as a result of active military service.  In July 2006, the 
appellant underwent a VA respiratory examination, where he 
reported having had the onset of asthma since the age of 5.  
The appellant reported having less than one episode of acute 
attacks per year with no reports of respiratory failure or 
incapacitation.  On physical examination, his diaphragm 
excursion and chest expansion were normal, but had mildly 
restrictive ventilatory defect.  After reviewing the 
appellant's diagnosis and service and medical history, the 
examiner opined that there is no evidence that the 
appellant's asthma was aggravated or worsened beyond the 
natural progression by active duty service.  His asthma has 
not progressed and he is very stable on albuterol oral 
inhaler.  Accordingly, without competent medical evidence 
showing that the appellant's asthma was aggravated as a 
result of active service, the Board finds that service 
connection for asthma is not warranted.

Further, since the appellant served less than 90 days on 
active duty, he is ineligible for consideration for 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.  

Finally, the appellant may believe that there is a causal 
relationship between his service and asthma.  However, the 
Board notes that there is no indication that he possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for his statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for asthma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


